359 F.2d 989
Luther W. WHITE, III, Administrator c.t.a. of the Estate of Donald E. Meeks, Appellant,v.UNITED STATES of America, Appellee.
No. 10310.
United States Court of Appeals Fourth Circuit.
Argued April 6, 1966.
Decided April 13, 1966.

George H. Gray, Norfolk, Va. (Outland & Gray, Norfolk, Va., on brief), for appellant.
James A. Oast, Jr., Asst. U. S. Atty. (C. V. Spratley, Jr., U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BRYAN and J. SPENCER BELL, Circuit Judges.
PER CURIAM:


1
This case was here once before after the entry of summary judgment for the defendant. White v. United States, 4 Cir., 317 F.2d 13. We vacated the summary judgment and remanded the case for trial on the issue of negligence. Thereafter, a full plenary hearing was had and evidence, including the testimony of expert witnesses, was introduced by both parties. Thereafter, the District Court made findings of fact and conclusions of law, and, upon their basis, it again entered judgment for the defendant.


2
We accept the District Court's findings of fact as not being clearly erroneous, and, on the basis those findings provide, its ultimate conclusion that there was no negligence in the care and treatment of Meeks.


3
While the issue would be highly debatable if before us de novo, we find no reversible error in the record.


4
Affirmed.